Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 1 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 2 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 3 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 4 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 5 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 6 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 7 of 8
Case 21-00600   Doc 21   Filed 02/20/21 Entered 02/20/21 16:18:28   Desc Main
                           Document     Page 8 of 8
